Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a corrected NOA in response to the NOA sent on 05/13/2021 and the amendment filed on 07/31/2020.
Claims 1-20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with J. Lavar Oldham [47,973] on 06/09/2021. Examiner’s amendment is necessitated to overcome the potential 101 rejection and further clarify the claimed invention.
In the claims:
Please amend claims 15-20 as follows.

Claim 15, (Currently Amended)
At line 1, delete [A computer physical readable media] and add -- A physical computer-readable storage media --.

Claim 16, (Currently Amended)
At line 1, delete [The computer readable storage media] and add -- The physical computer-readable storage media --.

Claim 17, (Currently Amended)
At line 1, delete [The computer readable storage media] and add -- The physical computer-readable storage media --.

Claim 18, (Currently Amended)
At line 1, delete [The computer readable storage media] and add -- The physical computer-readable storage media --.

Claim 19, (Currently Amended)
At line 1, delete [The computer readable storage media] and add -- The physical computer-readable storage media --.

Claim 20, (Currently Amended)
At line 1, delete [The computer readable storage media] and add -- The physical computer-readable storage media --.
--END--



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of reverse execution debugging of an application. The method/system includes in part the following steps “…emulating execution of the application on a debugger virtual machine that emulates functionality of a runtime virtual machine, wherein the debugger virtual machines uses intermediate level code to emulate execution of the application on the runtime virtual machine such that at least a portion of the intermediate level code is not converted to native machine instructions and executed on the runtime virtual machine, in a forward direction from the snapshot to an end point, causing generation of emulated historical execution state at various points along the emulation of the application; collecting the emulated historical execution state; and using the collected emulated historical execution state, emulating reverse execution of the application by substituting the collected emulated historical execution state, when needed, to restore previous state needed as a result of emulation of reverse execution of the application” as recited in claim 1, 
“…emulate execution of the application on an debugger virtual machine that emulates functionality of a runtime virtual machine, wherein the debugger virtual machines uses intermediate level code to emulate execution of the application on the runtime virtual machine such that at least a portion of the intermediate level code is not converted to native machine instructions and executed on the runtime virtual machine, in a forward direction from the snapshot to an end point, causing generation of emulated historical execution state at various points along the emulation of the application; collect the emulated historical execution state; and use the collected emulated historical execution state, emulating reverse execution of the application by substituting the collected emulated historical execution state, when needed, to ” as recited in claim 8, 
“…emulate execution of the application on a debugger virtual machine that emulates functionality of a runtime virtual machine, using bytecode, to emulate execution of the application on the runtime virtual machine such that at least a portion of the intermediate level code is not converted to native machine instructions and executed on the runtime virtual machine in a forward direction from the snapshot to an end point, causing generation of emulated historical execution state at various points along the emulation of the application; collect the emulated historical execution state; and use the collected emulated historical execution state, emulating reverse execution of the application by substituting the collected emulated historical execution state, when needed, to restore previous state needed as a result of emulation of reverse execution of the application” as recited in claim 15.  The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
 TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193